Case 1:18-cv-06127-CBA-RML Document 30-1 Filed 03/23/19 Page 1 of 1 PageID #: 302




                               CURRENTLY PENDING DISCOVERY REQUESTS
                              BY DEFENDANT-COUNTERCLAIMANT LANGRICK
                                          TO THIRD PARTIES
                                        (As of March 23, 2019)



  Confidential Health Records of Monica Morrison From Hospitals and Other Mental Healthcare
  Facilities:

  Dartmouth College Counseling Center [limited to “Protected Health Information (PHI),” including all
  counseling treatment and medical management records]

  Lori B. Bonhert, MS, LMHC [complete health record including mental health records, but excluding
  alcohol/drug abuse treatment records, communicable diseases or genetic information]

  Mount Sinai/Beth Israel [entire inpatient record including psychiatric records]

  New Horizon Counseling Center [complete health record including mental health records, but excluding
  alcohol/drug abuse treatment records, communicable diseases or genetic information]

  New York Presbyterian/Weill Cornell Hospital [CATEGORIES OF RECORDS REQUESTED: (1): HIPPA release
  forms; (2): hospital admission forms; (3): mental health, psychiatric, psychotherapy records; (4): mental
  health testing, treatment – all such records requested on CD]



  Personnel Records From Ms. Morrison’s Previous Employers:

  Simon & Schuster
  Insider Inc.
  Kelly Services Inc.
  Lambent Services
  Maxi Cohen Studio
  Working Voices
  Chertoff Group

  [CATEGORIES OF RECORDS REQUESTED: (1) complete personnel/human resources file; (2) all disciplinary
  records; (3) all complaints against Monica Morrison; (4) all non-privileged documents relating to any
  litigation, arbitration or mediation as between Ms. Morrison and her employer; (5) all documents
  related to Ms. Morrison’s termination, resignation, separation or severance from the employer; and (6)
  all documents related to any complaints or allegations of misconduct by Ms. Morrison against her
  employer or its officers or her coworkers.]
